CCA 37754. On consideration of Appellee’s motion for leave to file a response to Appellant’s reply and Appellant’s petition for grant of review of the decision of the United States Air Force Court of Criminal Appeals, it is ordered that said motion is granted, said petition is hereby granted on the following issue:
WHETHER THE CIVILIAN JUDGE ON APPELLANT’S AIR FORCE COURT PANEL WAS UNCONSTITUTIONALLY APPOINTED.
In light of Ryder v. United States, 515 U.S. 177 (1995) and United States v. Carpenter, 37 M.J. 291 (C.M.A. 1993), vacated, 515 U.S. 1138 (1995), the decision of the United States Air Force Court of Criminal Appeals is set aside. The record of trial is returned to the Judge Advocate General of the Air Force for further review under Article 66, Uniform Code of Military Justice (UCMJ), 10 U.S.C. § 866 (2006), by a properly appointed Court of Criminal Appeals. Thereafter, Article 67(a), UCMJ, 10 U.S.C. § 867 (2006) will apply. [See also ORDERS GRANTING PETITION FOR REVIEW this date.]